DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-20 are allowed.
REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-20 are allowable because the prior art made of record (Prabhu et al (US 20150112969 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims 1 as amended.
4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.
5.	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed.
6.	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure. 
deValk et al (US 20160267110 A1)
Wu et al (US 20050262087 A1)
Pattabhiraman et al (US 10606855 B2)
Kleinpeter et al (US 10037339 B1)
Aron et al (US 20160034356 A1)
Ramanujan et al (US 20160034544 A1)
Guarraci (US 20110066668 A1)
Du et al (US 20140059310 A1)

CONTACT INFORMATION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169